Case: 14-10837   Date Filed: 08/28/2014   Page: 1 of 3


                                                        [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                           No. 14-10837
                       Non-Argument Calendar
                     ________________________

                 D.C. Docket No. 0:11-cv-62510-RNS



MARGARET JALLALI,

                                                                      Plaintiff,

CYRUS A BISCHOFF,

                                                    Interested Party-Appellant,

                                 versus

USA FUNDS,
WEST ASSET MANAGEMENT, INC.,

                                                        Defendants-Appellees,

SUN HEALTHCARE GROUP,

                                                                   Defendant.

                     ________________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                    ________________________
                           (August 28, 2014)
                 Case: 14-10837       Date Filed: 08/28/2014        Page: 2 of 3


Before PRYOR, MARTIN and COX, Circuit Judges.

PER CURIAM:

       Cyrus Bischoff, former counsel for the plaintiff in the underlying district

court action, appeals the district court’s affirmance of the magistrate judge’s order

awarding defendants USA Funds and West Asset Management, Inc. sanctions

pursuant to 28 U.S.C. § 1927. Here, Bischoff timely appealed the magistrate

judge’s sanctions order to the district court, contending that the magistrate judge

lacked jurisdiction to enter the order because he had withdrawn from the case. The

district court affirmed the magistrate judge’s sanction. Because the magistrate

judge had jurisdiction to award sanctions, we affirm.

       On appeal, Bischoff repeats his contention that the magistrate judge lacked

jurisdiction to award sanctions because the district court had already granted

Bischoff’s request to withdraw as an attorney in the case. 1 (Appellant’s Br. at 23.)

It is unclear what type of jurisdiction Bischoff contends the court lacked. His

argument appears to be that because he withdrew from the case, the district court

no longer had statutory authority to sanction him under 28 U.S.C. § 1927. So,



       1
         Bischoff presents a variety of other arguments. However, this is the only issue Bischoff
objected to before the district court. When a magistrate judge considers non-dispositive matters,
a party may not assign as error on appeal a defect not timely objected to before the district court.
Smith v. School Bd. of Orange Cnty., 487 F.3d 1361, 1365. Accordingly, Bischoff’s other
contentions are not preserved.
                                                 2
                 Case: 14-10837   Date Filed: 08/28/2014   Page: 3 of 3


Bischoff’s challenge is not to subject-matter or personal jurisdiction, but rather to

the district court’s authority under 28 U.S.C. § 1927—that is jurisdiction in a

generic sense.

        “We review a district court's sanctions order for abuse of discretion.”

Amlong & Amlong, P.A. v. Denny's, Inc., 500 F.3d 1230, 1237 (11th Cir. 2007).

“A decision that is contrary to the law plainly is an abuse of discretion.” Id. at

1238.

        28 U.S.C. § 1927 allows a district court to sanction “[a]ny attorney or other

person admitted to conduct cases in any court of the United States or any Territory

thereof who so multiplies the proceedings in any case unreasonably and

vexatiously . . .” 28 U.S.C. § 1927 (emphasis added). Bischoff contends that this

statute could not be applied once he withdrew from the case. However, we can

discern no such limitation from the statute. And, Bischoff provides no reason or

authority for imposing such a limitation. To the contrary, the statute plainly

applies to “any attorney . . . admitted to conduct cases,” and is not limited to the

current attorney of record at the time a sanction is made. Id.

        Accordingly, we find no error and affirm the district court’s affirmance of

the magistrate judge’s order.

        AFFIRMED.

                                          3